UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 16, 2016 HTG Molecular Diagnostics, Inc. (Exact name of registrant as specified in its charter) Delaware 001-37369 86-0912294 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3430 E. Global Loop Tucson, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (877) 289-2615 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. Master Assay Development, Commercialization and Manufacturing Agreement Effective November 16, 2016, HTG Molecular Diagnostics, Inc. (the “Company”) entered into a Master Assay Development, Commercialization and Manufacturing Agreement (the “Agreement”) with QIAGEN Manchester Limited (“QIAGEN” or “QIAGEN Manchester”), a U.K. corporation and wholly owned subsidiary of QIAGEN N.V. The Agreement serves as a master agreement for the parties to collaborate with respect to the development and commercialization of next generation sequencing based companion diagnostic assays for clinical use in the oncology field, for which the collaboration is exclusive. The Agreement also provides a framework for potential collaboration in the autoimmune and microbiome fields, as well as other fields that may be agreed to by the parties, for which the collaboration is non-exclusive.
